Citation Nr: 1413249	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.

2. Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board acknowledges that the April 2010 rating decision only dealt with the Veteran's claim to reopen entitlement to a service connection for patellofemoral syndrome, left knee.  Subsequent to that decision, the RO issued an August 2010 statement of the case (SOC) adjudicating his claim for entitlement to compensation under 38 U.S.C. § 1151 for left knee patellofemoral syndrome, and the Veteran submitted a substantive appeal in September 2010.  Therefore, the Board accepts jurisdiction over this issue.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of service connection for a left knee disorder on the merits and entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's petition to reopen a claim of entitlement to a service connection for a left knee disorder was denied in a May 2005 Board decision.  

2.  The evidence associated with the claims file subsequent to the May 2005 Board decision is new and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied the petition to reopen a claim of entitlement to a service connection for a left knee disorder is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of at least 10 percent within one year from the date of termination of such service, the disease shall be presumed to have been incurred or aggravated in service, even without evidence of the disease during such service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran filed a claim to reopen entitlement to service connection for a left knee disorder in August 2001.  His previous claim for entitlement to a service connection was denied in a July 1982 rating decision, which he did not appeal.  In a May 2005 Board decision, the Board denied reopening the claim based on the finding that there were no evidence linking the Veteran's current disability to his service and no chronicity since service.  The May 2005 Board decision is final.  See 38 U.S.C.A. § 7104(b).  The Veteran submitted a claim to reopen in December 2009.  Additional treatment records have been received since the May 2005 Board decision that show that the Veteran was diagnosed as having arthritis (a chronic disorder) of the left knee and underwent a total left knee replacement.  The Board finds that this evidence is new and material, and that the claim for service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

The Board finds that additional development is required with respect to the Veteran's claims.  Additional VA and private treatment records should be obtained, the Veteran should be scheduled for a VA examination, as set forth below.

In addition, the Veteran has claimed that his left knee disorder is secondary to his right knee disorder.  See 38 C.F.R. § 3.310.  He has requested service connection for a right knee disorder.  See Statement from Representative, dated April 18, 2012.  The claim for service connection for a left knee disorder on a secondary basis is inextricably intertwined with the issue of service connection for a right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the claim for service connection for a right knee disorder must be adjudicated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing a claim for service connection for a left knee disorder, as secondary to a right knee disorder.  See 38 C.F.R. § 3.310.

2.  After complying with the duty to notify and assist, adjudicate the Veteran's petition to reopen his claim for service connection for a right knee disorder.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 1977 to May 1992, and from December 2011 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records from Ray H. Craemer (or Cracmer), M.D. in Torrance , CA, dated since 1982.  See VA Form 21-2545, dated June 1, 1982.  Also, make arrangements to obtain the Veteran's complete treatment records from Dr. London Price and all records related to his left knee surgery at a private facility in September 2007.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his left knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.   All necessary studies and tests, including x-rays if indicated, should be conducted.

The examiner should identify all current left knee disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment record dated in September 1975 showing that the Veteran was treated after injuring his knees while playing football with an impression of muscle strain and that he was seen twice more in September 1975 for ongoing knee complaints and was diagnosed with muscle strains; the post-service VA examination dated in June 1982 which showed that the Veteran had laxity, medial and lateral collateral ligaments, as well as laxity anterior cruciate ligament, of his left knee; as well as the more recent evidence showing that the Veteran was diagnosed with degenerative arthritis and patellofemoral syndrome of the left knee (prior to his left knee arthroplasty).  

If the answer to the above question is negative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee total arthroplasty 
was proximately caused or aggravated by any VA medical treatment, including any failure to diagnose or properly treat his left knee condition.  If there is no such relationship, the examiner should specifically indicate so in the report.

If there is any type of relationship between the VA treatment afforded the Veteran and his left knee total arthroplasty, the examiner must fully explain such relationship.  For example, was there any carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA in furnishing treatment/care?

If the examiner is of the opinion that the left knee total arthroplasty was caused by VA medical care, he or she should state whether it was an event not reasonably foreseeable as a result of the VA treatment/care.

A full rationale must be provided for all opinions expressed.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal for service connection for a left knee disorder and for compensation under 38 U.S.C.A. § .  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


